STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

MARGARET             LALUMANDIER                                                            NO.         2021    CW    1541

VERSUS


PINNACLE             EXTERIORS         ROOFING,                                             FEBRUARY           25,   2022
LLC




In    Re:             Pinnacle              Exteriors                                  LLC,                                for
                                                                Roofing,                                applying
                      supervisory writs,   Baton  Rouge                               City       Court,        Parish        of

                      East Baton Rouge,  No. 21- 01138.



BEFORE:              WHIPPLE,          C. J.,      PENZATO AND           HESTER,           JJ.


          WRIT       NOT     CONSIDERED.               This    writ        application              fails to comply
with        Uniform             Rules        of    Louisiana             Courts        of        Appeal.,        Rule        4-
5( C)(    10).        Relator,             Pinnacle      Exteriors                                  LLC,       failed
                                                                               Roofing,                                      to
include          a    copy      of     the    pertinent         court         minutes.              In    addition,          an

evidentiary                 hearing             was     held         on        August             25,       2021,          and

accordingly,                this       court       requires          a     copy       of     the         transcript          of
that        hearing         and       all     evidence         introduced              therein.             This      court
further          requires             documentation             of       the     date        of      notice          of    the
order          which        denied           the      motion        for                                         filed
                                                                              reconsideration                                by
Pinnacle Exteriors Roofing,                            LLC.


          Supplementation                     of       this         writ        application                and/ or           an

application             for      rehearing            will    not        be    considered.               Uniform      Rules
of Louisiana               Courts          of Appeal,        Rules       2- 18. 7 &         4- 9.


          In     the       event       relator        seeks     to       file     a    new        application             with
this        court,         it        must    contain          all    pertinent              documentation,                 the
missing items noted above,                            and must           comply with Uniform Rules of
Louisiana             Courts          of    Appeal,      Rule        2- 12. 2.   Any new application
must      be     filed          on    or     before     March        28,       2022,       and      must       contain        a

copy of this ruling.

                                                             VGW
                                                             AHP
                                                             CHH




COURT       OF APPEAL,               FIRST    CIRCUIT




     Al
         DEPUTY       CL    RK OF COURT
               FOR     THE      COURT